Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00897-CV



   IN RE GEOMETRICA, INC. AND FRANCISCO CASTANO, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                      Trial Court Cause No. C-2012-72825

                        MEMORANDUM OPINION

      On October 15, 2013, relators Geometrica, Inc. and Francisco Castano filed
a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the
Honorable R.K. Sandill, presiding judge of the 127th District Court of Harris
County, to set aside his August 7, 2013 order denying their motion to dismiss
under forum-selection clause and motion to dismiss for forum non conveniens.
      Relators have not established their entitlement to the extraordinary remedy
of mandamus. Accordingly, we deny relators’ petition for writ of mandamus.


                                                PER CURIAM

Panel Consists of Justices McCally, Busby, and Wise.




                                       2